Bohan, J.
(concurring). I concur in the result. The memorandum book under chapter 3 of section 27.0 of the Police Buies and Procedures consists of the memorandum pad, supplied by the Police Department, and the binder purchased by the police officer and required to be of a type approved by the Police Department. The defendant, a police officer in uniform and actually on duty produced for inspection the memorandum book at the request of a superior officer. During such inspection, the three glassine envelopes were discovered in a pouch in the aforesaid binder. Under such circumstances, the motion to suppress should be and is denied.